On behalf of Sweden, I wish to join in the congratulations that have been addressed to Foreign Minister Bouteflika on his election as President of the twenty-ninth session of the General Assembly. The high responsibilities entrusted to him testify to the important role of Algeria in international politics today, as well as to his own outstanding qualities as a statesman. The excellent relations that exist between Sweden and Algeria are an added reason to express pleasure in seeing him occupy this distinguished office.
182.	Let me take this opportunity also to thank Mr. Leopoldo Benites for his outstanding work as President of the General Assembly at its last two sessions.
183.	Since last year's general debate important, often dramatic, events have occurred which clearly have influenced relations between countries and groups of countries. Those events have illustrated both the possibilities and the limitations of our Organization.
184.	Since this is the first time that I have spoken before the General Assembly, let me confirm the determination of my Government to support, as before, all efforts to strengthen the authority of the
United Nations and its capacity to further the aims of the Charter. At the same time, Sweden consistently pursues a policy of non-alignment in peace aiming at neutrality in time of war.
185.	These two principles in Swedish foreign policy have the overwhelming support of public opinion in Sweden. They supplement each other.
186.	We are deeply aware of the connexion between peace and security in Europe, global detente and disarmament, a more just relationship between rich and poor nations, and respect for the right of all peoples to decide their own future. We have found that the aims of our foreign policy, as I have described them, give rise to expectations that Sweden should make active contributions in these various fields. At times they may also give us special opportunities to act.
187.	The Organization should be a forum where all peoples can present their policies and defend their interests. That is also what we need in order to tackle the immense problems which now confront us and which concern all human beings. In this spirit I wish to welcome our new Members, Bangladesh, Grenada and Guinea-Bissau.
188.	The sixth special session of the General Assembly, on raw materials and development, became a milestone in the history of the United Nations. It stressed the increasing interdependence between all countries. It made clear that co-operation on equal terms between developed and developing countries is a necessary condition for the progress and development of the world community. This is also true for the fight against world inflation.
189.	The gap between rich and poor nations is widening. The world's resources are unequally distributed. They are scarce, and tend to become even more so, in relation to a growing world population that expects at least satisfaction of basic needs for food, housing and employment. A more just world economic order must be created, where the rich countries show restraint in the use of the world's resources. We must be aware of the limits of what the human environment can bear when the world's resources are being exploited at a rapidly increasing pace.
190.	The World Population Conference in Bucharest emphasized, in its Plan of Action, the relationship between, on the one hand, population trends and, on the other hand, economic and social conditions, as well as the distribution of the world's limited resources.
191.	Today millions of people suffer from hunger. If we do not succeed in solving the problems of food production, we have to reckon with the fearful prospect of new millions being condemned to malnutrition and premature death. The World Food Conference in Rome must be followed by concrete measures and commitments.
192.	The next session of the Third United Nations Conference on the Law of the Sea must establish conditions for the exploitation of the oceans with a view to guaranteeing good management and fair distribution of their wealth.
193.	The United Nations has to come to grips with the problems arising from conflicts between growing multinational enterprises and the legitimate needs and claims of individual countries.
194.	The world conferences in 1974 and 1975, together with the review of the International Development Strategy for the Second United Nations Development Decade, provide a unique opportunity to work out an integrated approach to problems of global development. We regard this work as an indispensable part of the efforts to secure peace in a long-term perspective.
195.	Of equal importance is the work of the United Nations to avert and overcome crises which constitute imminent threats to peace and security, and to create the foundation for lasting peace by means of disarmament.
196.	The Charter of the United Nations places the main responsibility for peace and security on the permanent members of the Security Council. This assumes a willingness and ability on the part of the States to reach agreement. Two of them, the United States and the Soviet Union, have come to play a special role on account of their economic strength and their military resources, particularly in the field of nuclear weapons. All attempts to limit their immense armaments should be greeted with satisfaction. The results so far, however, have been quite inadequate. No efficient barriers have yet been created to halt the development of their most destructive weapons. The cessation of all nuclear testing still meets resistance. The unwillingness or inability of the leading nuclear-weapon States to live up to their commitments under the Treaty on the Non-Proliferation of Nuclear Weapons is one of the reasons why the Treaty has not gained, sufficient support. The threat increases that nuclear arms may be produced by a growing number ,of countries. Six Powers have carried out nuclear explosions during the past year. A strengthening of the control of fissionable material is a matter which requires urgent international attention. The multilateral agreements which have so far been reached in the field of armaments are of limited value. The negotiations on a ban on chemical weapons proceed only too slowly. The efforts to prohibit the use of particularly cruel weapons have not yet resulted in any decisions.
197.	States Members of the United Nations must raise their voices to make it clear that practical results are now needed in the struggle against war and the means of war.
198.	The United States and the Soviet Union have tended to seek bilateral understanding also on other vital issues. The efforts towards detente by these Powers seem to imply mutual recognition of, and respect for, the interests of the other party as well as an understanding to follow closely and to attempt to limit any crisis which ultimately may lead to a major war. Agreements between them for these purposes are essential for lasting world peace. However, this policy also entails problems for States and peoples whose legitimate interests may not be duly taken into account. The policy of detente is incomplete as long as it does not tackle the basic political problems which create local tensions and conflicts.
199.	The great Powers have in a number of cases been anxious to anchor their agreements in decisions by the United Nations. If other Member States are given reasonable opportunities to influence the final results of negotiations, such ratification by the world community is in the interest of all. Confidence in the United Nations is strengthened. All States are given joint responsibility for translating the agreements into practical action and for making them a basis for peaceful and permanent solutions.
200.	There is anxiety in many quarters that States commanding superior resources may use them in order to influence internal political developments in smaller countries. The Charter of the United Nations as well as the Declaration on Principles of Inter-national Law concerning Friendly Relations and Cooperation among States in accordance with the Charter of the United Nations [resolution 2625 (XXV), annex] aims at establishing protection against such interference. The Declaration emphasizes that every State has the duty to respect the right of all peoples freely to determine, without external interference, their political, economic and social conditions. It is emphatically stated that no nation shall
"... organize, assist, foment, finance, incite or tolerate subversive, terrorist or armed activities directed towards the violent overthrow of the regime of another State, or interfere in civil strife in another State".
Evidently those principles are as binding for great Powers as for small nations. No State may evade those obligations by referring, for instance, to interests of national security.
201.	The tragic fate of Cyprus is a matter of serious concern for the United Nations and its Members. No one can deny that the crisis was triggered by the irresponsible policies of the earlier Greek regime. The dangers of expansionist dictatorship, lacking democratic support, have again been demonstrated. We welcome the fact that the people of Greece will have the opportunity to shape its own destiny.
202.	The military intervention of Turkey in Cyprus could be viewed against the background of 10 years of unsuccessful attempts to regulate the relationship between the two population groups on the island and the situation that suddenly arose this past summer; but in the light of the Charter, the Turkish intervention is a matter for serious concern. Today there is an urgent need for clear confirmation that the objective of the intervention is restricted to maintaining the independence of Cyprus and protecting the legitimate interests of the Turkish minority.
203.	In our opinion, any settlement of the Cyprus problem must provide guarantees for the independence and territorial integrity of the country. Independent Cyprus must also be enabled to continue its policy of non-alignment. Sweden does not try to persuade other States to adopt a policy of non- alignment but regards it as essential that such a policy, once freely chosen, be respected. Strategic interests must not take precedence over the right to self-determination of small countries.
204.	In the other serious conflict in the Eastern Mediterranean, the United Nations involvement dates back to the role played by the General Assembly in the question of Palestine during the years immediately following the Second World War. Time and again basic United Nations principles have been violated in the tense situation that has since then prevailed in that area. Negotiations aiming at a peaceful solution did not prove possible. The way in which the great Powers pursued their interests, often in competition with each other, contributed for a long time to the aggravation of the situation. When they changed their policies in the direction of mutual detente, they left the Middle East problem as deadlocked as before. It was a tragic paradox that a new military flare-up became a precondition for the active involvement of the great Powers in bringing about negotiations which might open up prospects for a settlement. The world now waits with impatience for the parties to begin at last substantive negotiations in Geneva. It is obvious that the endeavours towards a lasting peace in the area must be based on certain principles which have gained widespread support among the Members of the United Nations. The acquisition of territory by war is not admissible. The right of the State of Israel to exist must be clearly recognized. All States in the area must be able to live in security. The legitimate interests of the Palestinian Arabs must be satisfied. The responsibility of the United Nations for any solution that may be reached must be clearly stated.
205.	The United Nations has been kept out of the problems in a third conflict area, IndoChina; but important principles of the United Nations have been at stake in the Viet Nam conflict. Resistance to a necessary process of decolonization lay behind the many years of cruel and brutal fighting. The Paris Agreement put an end to the extensive and direct great-Power intervention; but fighting is still going on in Viet Nam, and tens of thousands of human lives are being sacrificed. This is because the fundamental political problems have not been solved in accordance with the Agreement. In particular it is obvious that the Saigon Administration has no intention of implementing the provisions of the Paris Agreement. A devastating war is driving Cambodia ever deeper into chaos and misery. The United States still bears a heavy responsibility for the absence of a solution to the problems in IndoChina. It should also be noted that the Paris Agreement provides for international machinery to be put into effect should the Agreement be violated; but this machinery has not yet been used.
206.	The continuous debate and pressure of opinion within the United Nations led to the increasing international isolation of the former Portuguese regime and eroded the basis for its antiquated colonial policy. Within Portugal, strong popular forces carried on a courageous struggle against the dictatorship and its policies.
207.	The liberation movements in Africa contributed to creating a new situation. Portuguese soldiers and officers who all too long had been forced to fight a meaningless war without hope decided one day to set their country upon the path of democracy and human rights. Thereby the road was cleared for negotiations on a peaceful liquidation of colonial rule. The new Portuguese Government has shown a constructive attitude which deserves the appreciation of the international community. The African States and the liberation movements have important tasks to fulfill in the final solution of the problems of decolonization. GuinearBissau has already gained independence. Mozambique has taken decisive steps in the same direction. In Angola, it is necessary to create appropriate and effective forms for the transition from colonial rule to true independence. Sweden has, within the .framework of international law, supported and will continue to support the forces striving for decolonization.
208.	Our Organization must now consider how to tackle the problems of Southern Rhodesia, Namibia and South Africa. Great vigilance is called for against any effort to secure or expand white minority rule. The sanctions against the illegal regime in Southern Rhodesia must be made more effective. The Smith regime has every reason to fear future developments. Nor can the white ruling class in South Africa remain unaffected by the ever stronger winds of change.
209.	The United Nations must increase its efforts to make South Africa abandon its abhorrent policy of apartheid and respect United Nations decisions on Namibia. The non-white majority in South Africa deserves all possible support in its struggle for liberation. Sweden is prepared to make practical contributions to the efforts of the United Nations Council for Namibia.
210.	When the United Nations was founded, problems such as apartheid were considered to be outside the competence of the Organization. Developments since then have meant the rejection of too narrow an interpretation of the expression, in Article 2, paragraph 7, of the Charter, "matters which are essentially within the domestic jurisdiction of any State".
211.	In a similar way, the United Nations has demonstrated a growing interest in human rights, traditional civil rights as well as economic and social rights, which have a decisive importance for safeguarding human dignity and for offering a better life to all inhabitants of the earth. There are still no means available to induce Member States to respect those rights even when they are stipulated in conventions and solemn declarations. A wide gap often appears between legal documents and reality. But public opinion must constantly be mobilized in support of human rights. Non-governmental organizations have an important task to fulfill in this field. Commitments made by Governments must be observed. New commitments must be prepared. This work also serves the cause of peace and detente. Extreme violations of human rights evoke international tension. The campaign of protest against the brutal regime in Chile is a case in point. The new rulers of Chile must be reminded that the exercise of power based on brute force can only bring misery to the people and dishonor to the country.
212.	Only through strenuous work for justice in relations among nations, as well as among citizens in any one nation, can the United Nations realize the ideas embodied in its Charter.
